Notice of Allowability
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 41-43, 45-49, and 51-52 are allowed. The following is an examiner’s statement of reasons for allowance: 
RE Claim 41 and 47, the prior art of record does not disclose or suggest “the other end side of both side wall surfaces in the first direction is exposed from the other end of the lens array mounting portion in the first direction in a region within the predetermined length from the substrate mounting portion in the second direction,” in combination with the other claim limitations.  Claims 42-43 and 45-46 depend from base Claim 41, and therefore these claims are also allowed.  Claims 48-49 and 51-52 depend from base Claim 47, and therefore these claims are also allowed. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tajima et al. (US 2014/0160218) as cited before in the rejection dated 10/14/2021 is the closest prior art.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/MICHAEL A HARRISON/Examiner, Art Unit 2852